Citation Nr: 0033047	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-14 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed hypothermia, 
claimed as frostbite of both feet.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1983 to January 
1989.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision by the RO.  



REMAND

In this case, the veteran contends that she has current 
disability due to hypothermia that was incurred in active 
military service.  

The veteran's service medical records show that the veteran 
complained of painful and swollen ankles and feet in March 
1983.  X-ray studies of both feet in March 1983 were within 
normal limits.  The impression was that of functional stress.  
In April 1983, the veteran continued to complain of painful 
and swollen feet and ankles.  There was no edema.  The feet 
were warm with good color.  There was slight crepitus with 
inversion of the right foot.  The assessment was that of 
slight stress syndrome of the ankle.  

During service, in February 1986, the veteran again 
complained of painful swollen feet.  The examiner noted 
history that was positive for exposure to cold weather on one 
day during the previous week.  The examiner noted that both 
of the veteran's feet were swollen and that the veteran's 
gait was abnormal.  Cause of the swollen feet was unknown.  

Post-service VA outpatient treatment records show that the 
veteran was treated in June 1998 and April 1999 for a history 
of frostbite of the feet suffered in 1986.  

The Board points out that on October 30, 2000, the President 
signed into law a bill containing the "McCain Amendment."  
This provision rewrites 38 U.S.C. § 5107, to eliminate the 
well-grounded claim requirement.  It appears to amplify the 
duty to assist, including the provision of a medical 
examination, unless "no reasonable possibility exists that 
such assistance will aid in the establishment of 
entitlement."  

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held, in pertinent part, that where the law or regulation 
changed after a claim had been filed but before the 
administrative or judicial appeal process had been concluded, 
the version most favorable to the appellant was to be 
applied.  

Under the old law, the Board finds that the veteran's claim 
of service-connection for hypothermia is well grounded within 
the meaning of within the meaning of 38 U.S.C.A. § 5107 (West 
1991 & Supp. 2000).  

In light of the foregoing, the Board finds that the veteran 
should be re-examined to determine if, in fact, the veteran 
suffers from disability due to hypothermia of the feet that 
was incurred in service.  Specifically, the veteran 
complained of painful and swollen feet in service.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this matter is remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
in order to request and associate with 
the claims file all available recent VA 
and private medical records concerning 
the veteran's treatment for claimed 
hypothermia or cold injury or frostbite 
of both feet, not already associated with 
the claims file.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology of the claimed 
hypothermia.  All indicated x-rays and 
laboratory tests should be completed.  
The examiner should elicit from the 
veteran and record a detailed clinical 
history referable to the claimed 
condition.  The report of examination 
should include a specific diagnosis as to 
whether the veteran does have current 
disability due to hypothermia or other 
cold injury or frostbite of both feet 
suffered in service.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, must be made 
available to the examiner for review 
prior to the examination.  

3.  After completion of the requested 
development, the RO should review the 
veteran's claim on the merits.  When 
considering the claim on the merits, the 
RO should weigh the probative value of 
all of the evidence of record.  If any 
action taken is adverse to the veteran, 
she and her representative should be 
furnished with a Supplemental Statement 
of the Case that contains a summary of 
the relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and afforded an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until she is further 
informed, but she may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


